          Case 3:19-cv-00514-MPS Document 130 Filed 03/19/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    SOLID 21, INC.,

          Plaintiff,

          v.                                          Case No.: 3:19-cv-00514-MPS

    BREITLING U.S.A., INC.; BREITLING SA;
    AND BREITLING AG,

          Defendants.


JOINT MOTION TO SEEK LEAVE TO CONDUCT DEPOSITIONS BEYOND END OF
                           DISCOVERY

         Plaintiff Solid 21, Inc. (“Solid 21” or “Plaintiff”) and Defendants Breitling U.S.A., Inc.

and Breitling SA (a/k/a Breitling AG) (collectively, “Breitling” or “Defendants”) respectfully seek

the Court’s leave to conduct two expert witness depositions—Dr. Ronald Butters and Dr. Patrick

Kennedy—beyond the end of discovery, up to and including April 1, 2021. This Court ordered

that all discovery be completed by March 21, 2021. 1 Dkt. No. 89.

         The Parties initially intended to conduct the deposition of Plaintiff’s proffered expert Dr.

Ronald Butters on March 12, 2021. Dr. Butters recently underwent surgery and will face difficulty

sitting for deposition while in recovery. The Parties agreed to reschedule Dr. Butters’ deposition

to March 19, 2021. Leading up to that date, counsel for Plaintiff has been in constant contact with

Dr. Butters on the status of his health. Earlier this week, counsel for Plaintiff concluded that Dr.

Butters’ health would not permit him to sit for deposition that day. Dr. Butters believes an

additional week of recovery will be greatly beneficial in enabling him to sit for deposition.



1
 Currently pending before the Court is Plaintiff’s Motion for Modification of Scheduling Order,
which Defendants opposed. This is fully briefed. Dkt. Nos. 104-06, 110, 116.


                                                  1
         Case 3:19-cv-00514-MPS Document 130 Filed 03/19/21 Page 2 of 4




       The Parties initially intended to conduct the deposition of Defendants’ proffered rebuttal

damages expert Dr. Patrick Kennedy on March 19, 2021. Dr. Jennifer Vanderhart, Plaintiff’s

proffered affirmative damages expert, and Dr. Kennedy submitted amendments to their respective

reports this past week, and the Parties believe additional time is warranted to prepare for and take

Dr. Kennedy’s deposition in order to allow the Parties to absorb the additional material, which

involves voluminous and complex financial and accounting documents.

       The Parties have agreed to conduct the deposition of Dr. Kennedy on March 25, 2021 and

Dr. Butters on March 26, 2021. The Parties request April 1, 2021 as an outside date to complete

Dr. Butters’ deposition in the event that he requires additional recovery time.

       The Parties conferred and agreed to the requested relief prior to filing this motion. This

request is made in good faith and not for any improper purpose. The Parties do not anticipate that

this request will affect the case schedule in any way.

Dated: March 19, 2021                                        Respectfully Submitted,

                                                              /s/ David L. Hecht
                                                             David L. Hecht
                                                             Hecht Partners LLP
                                                             125 Park Avenue, 25th Floor
                                                             New York, NY 10017
                                                             P: (212) 851-6821
                                                             dhecht@hechtpartners.com

                                                             Jeffrey W. Kennedy
                                                             Milano & Wanat LLC
                                                             471 East Main Street
                                                             Branford, Connecticut 06405
                                                             P: (203) 315-7000
                                                             jkennedy@mwllc.us

                                                             Counsel for Plaintiff Solid 21, Inc.

                                                              /s/ Julia K. Whitelock
                                                             Thomas C. Blatchley (ct25892)
                                                             Craig J. Mariam (pro hac vice)



                                                 2
Case 3:19-cv-00514-MPS Document 130 Filed 03/19/21 Page 3 of 4




                                       Hazel Mae B. Pangan (pro hac vice)
                                       Julia K. Whitelock (pro hac vice)
                                       Raymond J. Muro (pro hac vice)
                                       Samuel B. Laughlin (pro hac vice)
                                       Gordon Rees Scully Mansukhani,
                                       LLP
                                       95 Glastonbury Blvd., Ste 206
                                       Glastonbury, CT 06033
                                       P: (860) 494-7525
                                       tblatchley@grsm.com

                                       Counsel for Defendants/
                                       Counterclaimants Breitling U.S.A.,
                                       Inc. and Breitling SA (a/k/a Breitling
                                       AG)




                              3
        Case 3:19-cv-00514-MPS Document 130 Filed 03/19/21 Page 4 of 4




                               CERTIFICATION OF SERVICE

       I hereby certify that on March 19, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this document through the court’s CM/ECF System.



                                                            /s/ David L. Hecht
                                                            David L. Hecht




                                                4
